Citation Nr: 1501654	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  06-10 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for an eye disorder, claimed as ocular hypertension.

3.  Entitlement to service connection for a heart disorder, claimed as coronary artery disease.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from May 1969 to January 1973.  He also had extensive service after that in the U. S. Naval Reserves from January 1973 to April 1975 and from February 1978 to May 1993.  In the Reserves, he had numerous periods of active duty training (ADT), including from May 22-June 3, 1978; September 24-October 6, 1979; June 9-20, 1980; March 5-21, 1984; February 25-March 11, 1985; June 1-13, 1986, February 26-March 21, 1987; April 16-May 21, 1988; May 21-August 19, 1989; and August 18-September 29, 1990.  He also had active training from May 29-June 22, 1991; January 18, 1992-May 21, 1992; and from May 21-June 27, 1992.  

This appeal to the Board of Veterans' Appeals (Board) is from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010 and again in May 2012, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development and consideration.  The Board later requested an advisory medical opinion from the Veterans Health Administration (VHA) in January 2013.  The designee, who is the Chief of the Endocrinology Section of the VA Medical Center (VAMC) in Durham, NC, also an Associate Professor of Medicine, Division of Endocrinology, Metabolism and Nutrition at Duke University Medical Center, provided her response opinion later in January 2013.  A copy of the opinion was provided to the Veteran and his representative in February 2013, and in response the representative submitted additional argument in April 2013.

Thereafter, in May 2013, the Board denied service connection for diabetes mellitus, an eye disorder, a heart disorder, and hypertension.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court set aside the Board's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted in the Introduction, the claims for service connection for diabetes mellitus, an eye disorder, a heart disorder, and hypertension were previously before the Board in May 2013 and denied.  The Veteran appealed the denial to the Court.  In an August 2014 Memorandum Decision, the Court determined that in denying the Veteran's diabetes mellitus claim based on herbicide exposure, the Board erred by not ensuring that VA had complied with its duty to assist by following the procedures for verifying herbicide exposure for locations other than Vietnam, Thailand, or the demilitarized zone in Korea, as set forth in the VA's Adjudication Procedure Manual, M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o).  The Court noted that the Veteran alleged that he was exposed to Agent Orange while in the Philippines and that VA corroborated his service in the Philippines.  The Court explained that although the Veteran was not entitled to the presumption of herbicide exposure, he could still prove that he was exposed to Agent Orange and thus entitled to presumptive service connection for diabetes mellitus, type II.  

Under the above-mentioned VA Manual procedures, the AOJ first is directed to ask the Veteran for the approximate dates, location, and nature of his alleged exposure.  If the Veteran timely responds within 30 days, a detailed statement of his claimed herbicide exposure must be sent to the Compensation and Pension (C&P) Service via e-mail and a review requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of herbicide exposure from non-tactical, commercial use on any location identified by the Veteran.  See VBA Fast Letter 09-20 (May 6, 2009).  

VA must follow the evidentiary procedures located in the VA Adjudication Procedure Manual (Manual or M21-1MR) that are applicable to the Veteran's claim.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated to comply with pertinent Manual provisions and remanding for such compliance); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to satisfy its duty to assist when it failed to remand for compliance with the evidentiary development called for in M21-1MR). 

Since it does not appear that this development was ever carried out, the Board finds that it has no alternative but to remand this matter so this action may be undertaken by the AOJ.  The Board also notes that given the need to remand the issue of service connection for diabetes mellitus, and the Veteran's assertions that his current eye disorder, heart disorder, and hypertension were either caused or aggravated by the debilitating effects of his diabetes mellitus, the issues are found to be inextricably intertwined.  Therefore, these claims must be remanded pending resolution of the diabetes mellitus.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide a detailed statement of his claimed herbicide exposure while his ship was in port in the Philippines during his active duty service from May 1969 to January 1973.  This statement must include supporting details of the exposure, including the approximate dates, location, and nature of the alleged exposure.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the in-service herbicide exposure that he claims to have been exposed to and that he must be as specific as possible (particularly as to the dates of the alleged exposure) because without such details an adequate search for corroborating information cannot be conducted.  He must also be advised to submit any information that he can regarding the herbicide exposure that he claims to have experienced in service.  He must further be advised that failure to respond may result in adverse action of his appeal. 

2.  If, and only if, the AOJ has not already done so, contact the service department, or any other official source as necessary, and obtain all outstanding personnel records for the Veteran's period of active duty (May 1969 to January 1973).  All efforts to obtain this evidence must be documented in the claims folder.  If records are unavailable from any source, inform the Veteran and afford him an opportunity to submit any copies.

3.  Thereafter, the AOJ must comply with the evidentiary development provided in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(o) as cited in the narrative section of this remand.  To that end, request from the C&P Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested as alleged by the Veteran.  If the exposure is not verified by the request to the C&P Service, forward a list of the Veteran's service dates and duty locations, and his contentions regarding the nature of his exposure to herbicides in service to JSRRC, and request verification of his exposure to herbicides as alleged while his ship was in port in the Philippines.  

If the Veteran does not provide sufficient information to permit a search by the JSRRC, the AOJ must refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist before deciding the claim based on the evidence of record.  The results of this development should be outlined in a memorandum for the record.

4.  After the above action is completed, readjudicate all of the claims on appeal in light of all information or evidence received.  The adjudication process must include a specific finding of whether or not the Veteran's allegations of herbicide exposure are verified.  If herbicide exposure is verified, the AOJ should arrange for any further development indicated (e.g., a nexus opinion).  If the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

